Exhibit 10.1

 

SOMERA COMMUNICATIONS, INC.

 

KENT COKER EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of March 2, 2005, and effective as of March
16, 2005 (the “Effective Date”) by and between Somera Communications, Inc. (the
”Company”), and Kent Coker (“Executive”).

 

1. Duties and Scope of Employment.

 

(a) Positions and Duties. As of the Effective Date, Executive will serve as
Senior Vice President and Chief Financial Officer of the Company. Executive will
render such business and professional services in the performance of Executive’s
duties, consistent with Executive’s position within the Company, and shall
report to the Company’s President and Chief Executive Officer. The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.” It is expressly understood that nothing in the foregoing
shall preclude the Company from making any organizational and reporting changes
it may deem necessary to most effectively operate the business of the Company,
subject to Section 8(c).

 

(b) Obligations. During the Employment Term, Executive will perform Executive’s
duties faithfully and to the best of Executive’s ability and will devote
Executive’s full business efforts and time to the Company. For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board. Executive has provided to
the Company any potential conflicting obligations, a copy of which is attached
hereto as Exhibit A, and the Company has approved of and consented to each and
every obligation thereon; provided that such obligations will not interfere with
Executive’s ability to perform Executive’s duties hereunder.

 

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company.

 

3. Compensation.

 

(a) Base Salary. During the Employment Term, the Company will pay Executive as
compensation for Executive’s services a base salary at the annualized rate of
$225,000 (the “Base Salary”). The Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices and be subject to the
usual, required withholding.

 

(b) Bonus. Executive is eligible to participate in the Company’s Operating
Income Bonus Plan (the “Incentive Plan”), based upon Company performance and
profitability in an annual amount up to 40% of the Base Salary, subject to the
terms of the Incentive Plan.



--------------------------------------------------------------------------------

(c) Stock Option. The Company shall recommend to the Company’s Board of
Directors (the “Board”) that Executive be granted a stock option, which will be,
to the extent possible under the $100,000 rule of Section 422(d) of the Internal
Revenue Code of 1986, as amended (the “Code”), an “incentive stock option” (as
defined in Section 422 of the Code), to purchase 300,000 shares of the Company’s
Common Stock at an exercise price equal to the price per share of the Company’s
Common Stock as listed on the Nasdaq National Market on the date of grant as
determined by the Board (the “Option”). Subject to the accelerated vesting
provisions set forth herein, the Option will vest as to 25% of the shares
subject to the Option one year after the date of grant, and as to 1/48th of the
shares subject to the Option monthly thereafter, so that the Option will be
fully vested and exercisable four (4) years from the date of grant, subject to
Executive’s continued service to the Company on the relevant vesting dates. The
Option will be subject to the terms, definitions and provisions of the Company’s
1999 Stock Option Plan (the “Option Plan”) and the stock option agreement by and
between Executive and the Company (the “Option Agreement”), both of which
documents are incorporated herein by reference.

 

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
including, without limitation, the Company’s group medical, dental, vision,
disability, life insurance, and flexible-spending account plans. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.

 

5. Vacation. Executive will be entitled to paid vacation of three (3) weeks per
year in accordance with the Company’s vacation policy, with the timing and
duration of specific vacations mutually and reasonably agreed to by the parties
hereto.

 

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

 

7. Severance.

 

(a) Involuntary Termination. Subject to Section 7(c), if Executive’s employment
with the Company terminates as a result of “Constructive Termination” (as
defined herein) or other than voluntarily or for “Cause” (as defined herein),
and Executive signs and does not revoke a standard release of claims with the
Company, then subject to Section 10, Executive shall be entitled to receive
continuing payments of severance pay (less applicable withholding taxes) at a
rate equal to Executive’s Base Salary rate, as then in effect, for a period of
six (6) months from the date of such termination, to be paid periodically in
accordance with the Company’s normal payroll policies. In no event shall
Executive be entitled to any bonus amounts under the Incentive Plan for the
period in which Executive’s employment with the Company terminates.
Additionally, the Company shall waive the cost for the Executive to continue
Executive’s group medical coverage with the Company should Executive decide to
exercise Executive’s right to do so in accordance with Title X of the
Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”). Such
waiver of cost shall cease upon the earlier of six (6) months from the effective
date of such coverage or the date in which the Executive obtains equivalent
coverage elsewhere.

 

-2-



--------------------------------------------------------------------------------

(b) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company terminates voluntarily by Executive or for “Cause” by the Company,
then (i) all vesting of the Option will terminate immediately and all payments
of compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (ii) Executive will only be eligible
for severance benefits in accordance with the Company’s established policies as
then in effect.

 

(c) Change of Control. If within twelve (12) months following a “Change of
Control” (as defined below) (i) Executive terminates his or her employment with
the Company or successor corporation other than voluntarily, (ii) Executive
terminates his or her employment with the Company or successor corporation as a
result of Constructive Termination, or (iii) the Company or the successor
corporation terminates Executive’s employment with the Company or successor
corporation for other than “Cause”, death or disability, then 50% of the shares
subject to any unvested options granted to Executive in prior periods or
subsequent to the date hereof shall immediately vest and become exercisable at
such time. Thereafter, the Option will continue to be subject to the terms,
definitions and provisions of the Option Plan and Option Agreement.

 

8. Definitions.

 

(a) Cause. For purposes of this Agreement, “Cause” is defined as: (i) an act of
willful dishonesty made by Executive in connection with Executive’s
responsibilities as an employee, (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony, (iii) Executive’s gross misconduct, which shall
include, but is not limited to, fraud, theft, embezzlement, breach of the
Company’s Code of Conduct and Conflicts of Interest policy on the part of the
Executive and any material breach of the Executive’s responsibilities as an
employee or (iv) Executive’s continued substantial violations of Executive’s
employment duties after Executive has received a written demand for performance
from the Company which specifically sets forth the factual basis for the
Company’s belief that Executive has not substantially performed Executive’s
duties.

 

(b) Change of Control. For purposes of this Agreement, “Change of Control” of
the Company is defined as: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or (ii) a change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); (iii) the date of the consummation of a merger or
consolidation of the Company with any other corporation that has been approved
by the stockholders of the Company, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of

 

-3-



--------------------------------------------------------------------------------

the Company approve a plan of complete liquidation of the Company; or (iv) the
date of the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets.

 

(c) Constructive Termination. For purposes of this Agreement, “Constructive
Termination” is defined as the resignation of Executive within sixty (60) days
following: (i) a material reduction in Executive’s Base Salary, (ii) a material
reduction in Executive’s authority or duties, or (iii) the relocation of
Executive to a facility or location more than fifty (50) miles from Executive’s
then present location, without Executive’s written consent.

 

9. Confidential Information. Executive agrees to enter into the Company’s
standard Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”) upon commencing employment hereunder.

 

10. Conditional Nature of Severance Payments.

 

(a) Noncompete. Executive acknowledges that the nature of the Company’s business
is such that if Executive were to become employed by, or substantially involved
in, the business of a competitor of the Company during the twelve (12) months
following the termination of Executive’s employment with the Company, it would
be very difficult for Executive not to rely on or use the Company’s trade
secrets and confidential information. Thus, to avoid the inevitable disclosure
of the Company’s trade secrets and confidential information, Executive agrees
and acknowledges that Executive’s right to receive the severance payments set
forth in Section 7 (to the extent Executive is otherwise entitled to such
payments) shall be conditioned upon Executive not directly or indirectly
engaging in (whether as an employee, consultant, agent, proprietor, principal,
partner, stockholder, corporate officer, director or otherwise), nor having any
ownership interested in or participating in the financing, operation, management
or control of, any person, firm, corporation or business that competes with
Company or is a customer of the Company. Upon any breach of this section, all
severance payments pursuant to this Agreement shall immediately cease and
Executive shall repay any severance amounts previously provided.

 

(b) Non-Solicitation. Until the date twelve (12) months after the termination of
Executive’s employment with the Company for any reason, Executive agrees and
acknowledges that Executive’s right to receive the severance payments set forth
in Section 7 (to the extent Executive is otherwise entitled to such payments)
shall be conditioned upon Executive not either directly or indirectly
soliciting, inducing, attempting to hire, recruiting, encouraging, taking away,
hiring any employee of the Company or causing an employee to leave his or her
employment either for Executive or for any other entity or person.

 

(c) Understanding of Covenants. Executive represents that he (i) is familiar
with the foregoing covenants not to compete and not to solicit, and (ii) is
fully aware of Executive’s obligations hereunder, including, without limitation,
the reasonableness of the length of time, scope and geographic coverage of these
covenants.

 

11. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company

 

-4-



--------------------------------------------------------------------------------

under the terms of this Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. None
of the rights of Executive to receive any form of compensation payable pursuant
to this Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance
or other disposition of Executive’s right to compensation or other benefits will
be null and void.

 

12. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

 

If to the Company:

 

Somera Communications, Inc.

301 S. Northpoint Drive

Coppell, Texas 75019

Attention: General Counsel

 

If to Executive:

 

at the last residential address known by the Company.

 

13. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

 

14. Arbitration. The parties agree that any controversy or claim arising out of
or relating to this Agreement, or any dispute arising out of the interpretation
or application of this Agreement, which the parties hereto are unable to
resolve, shall be finally resolved and settled exclusively by arbitration as
provided in the Arbitration Agreement between the Company and the Executive
which is incorporated by reference herein.

 

15. Integration. This Agreement, together with the Option Plan, Option
Agreement, the Arbitration Agreement and the Confidential Information Agreement
represents the entire agreement and understanding between the parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto.

 

16. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

17. Governing Law. This Agreement will be governed by the laws of the State of
Texas (with the exception of its conflict of laws provisions).

 

-5-



--------------------------------------------------------------------------------

18. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

COMPANY:

 

SOMERA COMMUNICATIONS, INC.           

By:

 

/S/ DAVID W. HEARD

--------------------------------------------------------------------------------

     Date:   3/2/05

Title:

 

President & CEO

--------------------------------------------------------------------------------

          

EXECUTIVE:

          

/S/ KENT COKER

--------------------------------------------------------------------------------

     Date:   3/2/05

Kent Coker

          

 

-7-